        Case 1:18-cv-10836-PGG Document 112-1 Filed 12/11/19 Page 1 of 1
                                                                     U.S. DEPARTMENT OF JUSTICE
                                                                           Federal Bureau of Prisons
                                                                               Office of the Warden
                                                                                             150ParkRow
                                                                                        New York NY 10007



                                                                           December 5th, 2016


David Kushner
Investigative Reporter Rolling Stones Magazine
1290 A venue of the Americas
New York, NY l 0404-0298


Dear Mr. Kushner:

This letter is in response to your request to interview inmate Martin Gottesfeld, Register Number 12982-
104, an inmate confined here, at the United States Metropolitan Correctional Center for Federal Prisoners
in New York, New York. The institution has received your request for an interview. After a thorough
review and evaluation, a decision was made to deny your request for an in-person interview. This decision
was based on safety and security concerns.

Please understand that the Federal Bureau of Prisons makes every effort to accommodate requests, as long
as the request does not negatively affect the security and operations of our institutions. We review all
requests on an individual basis. However, due to continued security concerns, your request is currently
denied.

You may correspond with inmate Gottesfeld by writing him at:

INMATE NAME & REGISTER NUMBER
MCCNEWYORK
150 Park Row
New York, NY 10007

You may contact Lee Plourde, Executive Assistant, at (646) 836-6429 if you re
information.
